DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 4-8, 10-17, 20 of U.S. Patent No. 10,509,966. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the present application.
Patent No. 10,509,966
Application No. 17/845,866
Claim1 recites a system that creates video summaries, the system comprising: 
one or more physical processors configured by machine-readable instructions to: 
access video information defining video content, the video content having a progress length; identify highlight moments within the video content, individual highlight moments corresponding to a moment within the progress length, wherein the highlight moments include one or more manual highlight moments and one or more automatic highlight moments and wherein locations of the manual highlight moments in the progress length are static and locations of the automatic highlight moments in the progress length are variable; 
determine flexible video segments based on the highlight moments, individual flexible video segments including one or more of the highlight moments and a flexible portion of the video content, the flexible portion of the video content characterized by a minimum segment duration, a target segment duration, and a maximum segment duration; determine a duration allocated to the video content; 

select one or more of the flexible video segments based on the duration and one or more of the minimum segment duration, the target segment duration, and/or the maximum segment duration of the selected flexible video segments; 
and generate a video summary including the selected flexible video segments
Claim1 recites a system for creating video summaries, the system comprising:
one or more physical processors configured by machine-readable instructions to:
access video information defining video content, the video content having
a progress length, the video content 
including highlight moments at different
moments within the progress length;








determine flexible video segments for generation of a video summary based on the highlight moments, an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the individual flexible video segment having a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span different segment durations;

select one or more of the flexible video segments based on a duration of the video summary to be generated from the video content and the different segment durations of the flexible video segments; 

and generate the video summary including the one or more selected flexible video segments.
Claim1 recites,…;
the flexible portion of the video content characterized by a minimum segment duration, a target segment duration, and a maximum segment duration
Claim2 recites the system of claim 1, wherein the flexible portion of the video content included in the individual flexible video segment is characterized by a minimum segment duration and a maximum segment duration, the variable start point and/or the variable end point of the individual flexible video segment enables the individual flexible video segment to span from the minimum segment duration to the maximum segment duration.
Claim1 recites…;
the flexible portion of the video content characterized by a minimum segment duration, a target segment duration, and a maximum segment duration
Claim3 recites he system of claim 1, wherein the flexible portion of the video content included in the individual flexible video segment is further characterized by a target segment duration.
Claim4 recites he system of claim 1, wherein a musical track provides an accompaniment for the video summary, and the duration is determined based on the musical track.
Claim4 recites the system of claim 1, wherein a musical track provides an accompaniment for the video summary, and the duration of the video summary to be generated from the
video content is determined based on a length the musical track.
Claim5 recites the system of claim 4, wherein the duration is determined further based on syncing of the musical track to the video content
Claim5 recites the system of claim 4, wherein a given segment duration of a given flexible video segment included in the video summary is determined based on syncing of the given flexible video segment to the musical track.
Claim6 recites the system of claim 1, wherein the flexible portion of the video content is determined based on an interest curve.
Claim6 recites he system of claim 1, wherein a given flexible portion of the video content of a given flexible video segment included in the video summary is determined based on an interest curve for the video content.
Claim1 recites …;
wherein the highlight moments include one or more manual highlight moments and one or more automatic highlight moments;
Claim7 recites the system of claim 1, wherein the highlight moments include one or more
manual highlight moments and one or more automatic highlight moments.
Claim8 recites the system of claim 1, wherein the one or more physical processors are, to identify the highlight moments, further configured by the machine-readable instruction to: 
identify a first set of highlight moments, the first set of highlight moments corresponding a first set of flexible video segments, the first set of flexible video segments characterized by a total maximum segment duration; 

determine that the total maximum segment duration is shorter than the duration allocated to the video content;

 and responsive to the determination that the total maximum segment duration is shorter than the duration allocated to the video content, identify a second set of highlight moments.
Claim9 recites the system of claim 1, wherein the one or more physical processors are further configured by the machine-readable instruction to:

identify a first set of highlight moments, the first set of highlight moments corresponding to a first set of flexible video segments, the first set of flexible video segments
characterized by a total maximum segment duration;
determine that the total maximum segment duration is shorter than the duration of the video summary to be generated from the video content;
and responsive to the determination that the total maximum segment duration is shorter than the duration of the video summary to be generated from the video content, identify a second set of highlight moments.
Claim7 recites a method for creating video summaries, the method performed by a computing system including one or more physical processors, the method comprising: accessing, by the computing system, video information defining video content, the video content having a progress length; identifying, by the computing system, highlight moments within the video content, individual highlight moments corresponding to a moment within the progress length, wherein the highlight moments include one or more manual highlight moments and one or more automatic highlight moments and wherein locations of the manual highlight moments in the progress length are static and locations of the automatic highlight moments in the progress length are variable; 
determining, by the computing system, flexible video segments based on the highlight moments, individual flexible video segments including one or more of the highlight moments and a flexible portion of the video content, the flexible portion of the video content characterized by a minimum segment duration, a target segment duration, and a maximum segment duration; determining, by the computing system, a duration allocated to the video content; 

selecting, by the computing system, one or more of the flexible video segments based on the duration and one or more of the minimum segment duration, the target segment duration, and/or the maximum segment duration of the selected flexible video segments; 
and generating, by the computing system, a video summary including the selected flexible video segments
Claim10 recites a method for creating video summaries, the method performed by a computing system including one or more physical processors, the method comprising:
accessing, by the computing system, video information defining video content, the video content having a progress length, the video content including highlight moments at different moments within the progress length 









determining, by the computing system, flexible video segments for generation of
a video summary based on the highlight 
moments, an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the individual flexible video segment having a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span different segment durations;
selecting, by the computing system, one or more of the flexible video segments based on a duration of the video summary to be generated from the video content and
the different segment durations of the flexible video segments; 

and generating, by the computing system, the video summary including the one or
more selected flexible video segments.
Claim10 recites …;
the flexible portion of the video content characterized by a minimum segment duration and a maximum segment duration, the minimum segment duration corresponding to a smallest portion of the video content to be included within the individual flexible video segment, and the maximum segment duration corresponding to a largest portion of the video content to be included within the individual flexible video segment, wherein the individual flexible video segment has a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span from the minimum segment duration to the maximum segment duration; 
Claim11 recites the method of claim 10, wherein the flexible portion of the video content included in the individual flexible video segment is characterized by a minimum segment duration and a maximum segment duration, the variable start point and/or the variable end point of the individual flexible video segment enables the individual flexible video segment to span from the minimum segment duration to the maximum segment duration.
Claim7 recites…;
the flexible portion of the video content characterized by a minimum segment duration, a  target  segment duration.
Claim12 recites the method of claim 10, wherein the flexible portion of the video content included in the individual flexible video segment is further characterized by a target segment duration.
Claim11 recites the method of claim 7, wherein a musical track provides an accompaniment for the video summary, and the duration is determined based on the musical track.
Claim13 recites the method of claim 10, wherein a musical track provides an accompaniment for the video summary, and the duration of the video summary to be generated from the video content is determined based on a length of the musical track.
Claim12 recites the method of claim 11, wherein the duration is determined further based on syncing of the musical track to the video content.
Claim14 recites the method of claim 13, wherein a given segment duration of a given flexible video segment included in the video summary is determined based on syncing of the given flexible video segment to the musical track.
Claim13 recites the method of claim 7, wherein the flexible portion of the video content is determined based on an interest curve.
Claim15 recites the method of claim 10, wherein a given flexible portion of the video content of a given flexible video segment included in the video summary is determined based on an interest curve for the video content.
Claim7 recites…; wherein the highlight moments include one or more manual highlight moments and one or more automatic highlight moments
Claim16 recites the method of claim 10, wherein the highlight moments include one or more manual highlight moments and one or more automatic highlight moments.
Claim14 recites the method of claim 7, wherein identifying the highlight moments includes: 
identifying, by the computing system, a first set of highlight moments, the first set of highlight moments corresponding a first set of flexible video segments, the first set of flexible video segments characterized by a total maximum segment duration; determining, by the computing system, that the total maximum segment duration is shorter than the duration allocated to the video content; 

and responsive to determining that the total maximum segment duration is shorter than the duration allocated to the video content, identifying, by the computing system, a second set of highlight moments.
Claim18 recites the method of claim1, further comprising:

identifying, by the computing system, a first set of highlight moments, the first set of highlight moments corresponding to a first set of flexible video segments, the first set of flexible video segments characterized by a total maximum segment duration;
determining, by the computing system, that the total maximum segment duration is shorter than the duration of the video summary to be generated from the video content; 
and responsive to determining that the total maximum segment duration is shorter
than the duration of the video summary to be generated from the video content, identifying, by the computing system, a second set of highlight moments.
Claim1 recites a system that creates video summaries, the system comprising: 
one or more physical processors configured by machine-readable instructions to: 
access video information defining video content, the video content having a progress length; identify highlight moments within the video content, individual highlight moments corresponding to a moment within the progress length, wherein the highlight moments include one or more manual highlight moments and one or more automatic highlight moments and wherein locations of the manual highlight moments in the progress length are static and locations of the automatic highlight moments in the progress length are variable; 
determine flexible video segments based on the highlight moments, individual flexible video segments including one or more of the highlight moments and a flexible portion of the video content, the flexible portion of the video content characterized by a minimum segment duration, a target segment duration, and a maximum segment duration; determine a duration allocated to the video content; 

select one or more of the flexible video segments based on the duration and one or more of the minimum segment duration, the target segment duration, and/or the maximum segment duration of the selected flexible video segments; 










and generate a video summary including the selected flexible video segments.
Claim4 recites the system of claim 1, wherein a musical track provides an accompaniment for the video summary, and the duration is determined based on the musical track.
Claim5 recites the system of claim 4, wherein the duration is determined further based on syncing of the musical track to the video content.
Claim19 recites a system for creating video summaries, the system comprising:
one or more physical processors configured by machine-readable instructions to:
access video information defining video content, the video content having
a progress length, the video content including highlight moments at different
moments within the progress length;








determine flexible video segments for generation of a video summary based on the highlight moments, an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the individual flexible video segment having a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span different segment durations; 
select one or more of the flexible video segments based on a duration of the video summary to be generated from the video content and the different segment durations of the flexible video segments, the duration of the video summary to be generated from the video content determined based on a length of a musical track to provide accompaniment for the video summary, wherein a given segment duration of a given flexible video segment selected for inclusion in the video summary is determined based on syncing of the given flexible video
segment to the musical track; 
and generate the video summary including the one or more selected flexible video segments.
Claim1 recites…; an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the flexible portion of the video content characterized by a minimum segment duration and a maximum segment duration, the minimum segment duration
corresponding to a smallest portion of the video content to be included within the
individual flexible video segment, the maximum segment duration corresponding
to a largest portion of the video content to be included within the individual flexible video segment, wherein the individual flexible video segment has a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span from the minimum segment duration to the maximum segment duration;
Claim5 recites the system of claim 1, wherein the flexible portion of the video content is determined based on an interest curve.
Claim20 recites e system of claim 19, wherein:

the flexible portion of the video content included in the individual flexible video
segment is characterized by a minimum segment duration and a maximum segment
duration;





the variable start point and/or the variable end point of the individual flexible video segment enables the individual flexible video segment to span from the minimum segment duration to the maximum segment duration; 
and a given flexible portion of the video content of the given flexible video segment
selected for inclusion in the video summary is determined based on an interest curve for
the video content.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 4-7, 9-11, 14-17, 19-20 of U.S. Patent No. 10,783,378. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the present application.
Patent No. 10,783,378
Application No. 17/845,866
Claim1 recites a system that creates video summaries, the system comprising: 
one or more physical processors configured by machine-readable instructions to: access video information defining video content, the video content having a progress length; identify highlight moments within the video content, individual highlight moments corresponding to a moment within the progress length; 
determine flexible video segments based on the highlight moments, an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the flexible portion of the video content characterized by a minimum segment duration corresponding to a smallest portion of the video content to be included within the individual flexible video segment, a target segment duration corresponding to a desired portion of the video to be included within the individual flexible video segment, and a maximum segment duration corresponding to a largest portion of the video content to be included within the individual flexible video segment, wherein the individual flexible video segment has a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span from the minimum segment duration to the maximum segment duration; determine a duration allocated to the video content for generating a video summary; select one or more of the flexible video segments based on the duration allocated to the video content and one or more of the minimum segment duration, the target segment duration, and/or the maximum segment duration of the selected flexible video segments; 
and generate the video summary including the selected flexible video segments.
Claim1 recites a system for creating video summaries, the system comprising:
one or more physical processors configured by machine-readable instructions to:
access video information defining video content, the video content having
a progress length, the video content 
including highlight moments at different
moments within the progress length;

determine flexible video segments for generation of a video summary based on the highlight moments, an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the individual flexible video segment having a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span different segment durations;













select one or more of the flexible video segments based on a duration of the video summary to be generated from the video content and the different segment durations of the flexible video segments; 


and generate the video summary including the one or more selected flexible video segments.
Claim1 recites… ;

wherein the individual flexible video segment has a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span from the minimum segment duration to the maximum segment duration;…
Claim2 recites the system of claim 1, wherein the flexible portion of the video content included in the individual flexible video segment is characterized by a minimum segment duration and a maximum segment duration, the variable start point and/or the variable end point of the individual flexible video segment enables the individual flexible video segment to span from the minimum segment duration to the maximum segment duration.
Claim1 recites…;
the flexible portion of the video content characterized by a minimum segment duration corresponding to a smallest portion of the video content to be included within the individual flexible video segment, a target segment duration corresponding to a desired portion of the video to be included within the individual flexible video segment…;
Claim3 recites he system of claim 1, wherein the flexible portion of the video content included in the individual flexible video segment is further characterized by a target segment duration.
Claim4 recites  the system of claim 1, wherein a musical track provides an accompaniment for the video summary, and the duration allocated to the video content is determined based on the musical track.
Claim4 recites the system of claim 1, wherein a musical track provides an accompaniment for the video summary, and the duration of the video summary to be generated from the
video content is determined based on a length the musical track.
Claim5 recites the system of claim 4, wherein the duration allocated to the video content is determined further based on syncing of the musical track to the video content.
Claim5 recites the system of claim 4, wherein a given segment duration of a given flexible video segment included in the video summary is determined based on syncing of the given flexible video segment to the musical track.
Claim6 recites the system of claim 1, wherein the flexible portion of the video content is determined based on an interest curve.
Claim6 recites he system of claim 1, wherein a given flexible portion of the video content of a given flexible video segment included in the video summary is determined based on an interest curve for the video content.
Claim7 recites the system of claim 1, wherein the highlight moments include one or more manual highlight moments and one or more automatic highlight moments.
Claim7 recites the system of claim 1, wherein the highlight moments include one or more
manual highlight moments and one or more automatic highlight moments.
Claim9 recites the system of claim 7, wherein the selection of the one or more of the flexible video segments prioritizes inclusion of greater number of the one or more manual highlight moments within the video
 Summary.
Claim8 recites the system of claim 7, wherein the selection of the one or more of the flexible video segments prioritizes inclusion of greater number of the one or more manual highlight moments than number of the one or more automatic highlight moments within the video summary.
Claim10 recites the system of claim 1, wherein the one or more physical processors are, to identify the highlight moments, further configured by the machine-readable instruction to: 
identify a first set of highlight moments, the first set of highlight moments corresponding to a first set of flexible video segments, the first set of flexible video segments characterized by a total maximum segment duration; 
determine that the total maximum segment duration is shorter than the duration allocated to the video content; 

and responsive to the determination that the total maximum segment duration is shorter than the duration allocated to the video content, identify a second set of highlight moments.
Claim9 recites the system of claim 1, wherein the one or more physical processors are further configured by the machine-readable instruction to:

identify a first set of highlight moments, the first set of highlight moments corresponding to a first set of flexible video segments, the first set of flexible video segments
characterized by a total maximum segment duration;
determine that the total maximum segment duration is shorter than the duration of the video summary to be generated from the video content;
and responsive to the determination that the total maximum segment duration is shorter than the duration of the video summary to be generated from the video content, identify a second set of highlight moments.
Claim11 recites a method for creating video summaries, the method performed by a computing system including one or more physical processors, the method comprising: accessing, by the computing system, video information defining video content, the video content having a progress length; identifying, by the computing system, highlight moments within the video content, individual highlight moments corresponding to a moment within the progress length;
determining, by the computing system, flexible video segments based on the highlight moments, an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the flexible portion of the video content characterized by a minimum segment duration corresponding to a smallest portion of the video content to be included within the individual flexible video segment, a target segment duration corresponding to a desired portion of the video to be included within the individual flexible video segment, and a maximum segment duration corresponding to a largest portion of the video content to be included within the individual flexible video segment, wherein the individual flexible video segment has a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span from the minimum segment duration to the maximum segment duration; 
determining, by the computing system, a duration allocated to the video content for generating a video summary; 
selecting, by the computing system, one or more of the flexible video segments based on the duration allocated to the video content and one or more of the minimum segment duration, the target segment duration, and/or the maximum segment duration of the selected flexible video segments;
 and generating, by the computing system, the video summary including the selected flexible video segments.
Claim10 recites a method for creating video summaries, the method performed by a computing system including one or more physical processors, the method comprising:
accessing, by the computing system, video information defining video content, the video content having a progress length, the video content including highlight moments at different moments within the progress length 


determining, by the computing system, flexible video segments for generation of
a video summary based on the highlight 
moments, an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the individual flexible video segment having a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span different segment durations;














selecting, by the computing system, one or more of the flexible video segments based on a duration of the video summary to be generated from the video content and
the different segment durations of the flexible video segments; 

and generating, by the computing system, the video summary including the one or
more selected flexible video segments.
Claim11 recites …;
the flexible portion of the video content characterized by a minimum segment duration corresponding to a smallest portion of the video content to be included within the individual flexible video segment, a target segment duration corresponding to a desired portion of the video to be included within the individual flexible video segment, and a maximum segment duration corresponding to a largest portion of the video content to be included within the individual flexible video segment, wherein the individual flexible video segment has a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span from the minimum segment duration to the maximum segment duration; …
Claim11 recites the method of claim 10, wherein the flexible portion of the video content included in the individual flexible video segment is characterized by a minimum segment duration and a maximum segment duration, the variable start point and/or the variable end point of the individual flexible video segment enables the individual flexible video segment to span from the minimum segment duration to the maximum segment duration.
Claim11 recites…;
the flexible portion of the video content characterized by a minimum segment duration corresponding to a smallest portion of the video content to be included within the individual flexible video segment, a target segment duration corresponding to a desired portion of the video to be included within the individual flexible video segment
Claim12 recites the method of claim 10, wherein the flexible portion of the video content included in the individual flexible video segment is further characterized by a target segment duration.
Claim14 recites the method of claim 11, wherein a musical track provides an accompaniment for the video summary, and the duration is allocated the video content is determined based on the musical track.
Claim13 recites the method of claim 10, wherein a musical track provides an accompaniment for the video summary, and the duration of the video summary to be generated from the video content is determined based on a length of the musical track.
Claim15 recites the method of claim 14, wherein the duration allocated to the video content is determined further based on syncing of the musical track to the video content.
Claim14 recites the method of claim 13, wherein a given segment duration of a given flexible video segment included in the video summary is determined based on syncing of the given flexible video segment to the musical track.
Claim16 recites the method of claim 11, wherein the flexible portion of the video content is determined based on an interest curve.
Claim15 recites the method of claim 10, wherein a given flexible portion of the video content of a given flexible video segment included in the video summary is determined based on an interest curve for the video content.
Claim17 recites the method of claim 11, wherein the highlight moments include one or more manual highlight moments and one or more automatic highlight moment.
Claim16 recites the method of claim 10, wherein the highlight moments include one or more manual highlight moments and one or more automatic highlight moments.
Claim19 recites the method of claim 17, wherein selecting the one or more of the flexible video segments prioritizes inclusion of greater number of the one or more manual highlight moments within the video summary.
Claim17 recites the method of claim 16, wherein selecting the one or more of the flexible video segments prioritizes inclusion of greater number of the one or more manual highlight moments than number of the one or more automatic highlight moments within the video summary.
Claim20 recites the method of claim 11, wherein identifying the highlight moments includes: 
identifying, by the computing system, a first set of highlight moments, the first set of highlight moments corresponding to a first set of flexible video segments, the first set of flexible video segments characterized by a total maximum segment duration; determining, by the computing system, that the total maximum segment duration is shorter than the duration allocated to the video content; 

and responsive to determining that the total maximum segment duration is shorter than the duration allocated to the video content, identifying, by the computing system, a second set of highlight moments.
Claim18 recites the method of claim1, further comprising:

identifying, by the computing system, a first set of highlight moments, the first set of highlight moments corresponding to a first set of flexible video segments, the first set of flexible video segments characterized by a total maximum segment duration;
determining, by the computing system, that the total maximum segment duration is shorter than the duration of the video summary to be generated from the video content; 
and responsive to determining that the total maximum segment duration is shorter
than the duration of the video summary to be generated from the video content, identifying, by the computing system, a second set of highlight moments.
Claim1 recites a system that creates video summaries, the system comprising: 
one or more physical processors configured by machine-readable instructions to: access video information defining video content, the video content having a progress length; identify highlight moments within the video content, individual highlight moments corresponding to a moment within the progress length; 
determine flexible video segments based on the highlight moments, an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the flexible portion of the video content characterized by a minimum segment duration corresponding to a smallest portion of the video content to be included within the individual flexible video segment, a target segment duration corresponding to a desired portion of the video to be included within the individual flexible video segment, and a maximum segment duration corresponding to a largest portion of the video content to be included within the individual flexible video segment, wherein the individual flexible video segment has a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span from the minimum segment duration to the maximum segment duration; determine a duration allocated to the video content for generating a video summary; select one or more of the flexible video segments based on the duration allocated to the video content and one or more of the minimum segment duration, the target segment duration, and/or the maximum segment duration of the selected flexible video segments; 







and generate the video summary including the selected flexible video segments. 
Claim4 recites the system of claim 1, wherein a musical track provides an accompaniment for the video summary, and the duration allocated to the video content is determined based on the musical track.
Claim5 recites the system of claim 4, wherein the duration allocated to the video content is determined further based on syncing of the musical track to the video content.
Claim19 recites a system for creating video summaries, the system comprising:
one or more physical processors configured by machine-readable instructions to:
access video information defining video content, the video content having
a progress length, the video content including highlight moments at different
moments within the progress length;
determine flexible video segments for generation of a video summary based on the highlight moments, an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the individual flexible video segment having a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span different segment durations; 













select one or more of the flexible video segments based on a duration of the video summary to be generated from the video content and the different segment durations of the flexible video segments, the duration of the video summary to be generated from the video content determined based on a length of a musical track to provide accompaniment for the video summary, wherein a given segment duration of a given flexible video segment selected for inclusion in the video summary is determined based on syncing of the given flexible video
segment to the musical track; 
and generate the video summary including the one or more selected flexible video segments.
Claim1 recites…; 


the flexible portion of the video content characterized by a minimum segment duration corresponding to a smallest portion of the video content to be included within the individual flexible video segment, a target segment duration corresponding to a desired portion of the video to be included within the individual flexible video segment, and a maximum segment duration corresponding to a largest portion of the video content to be included within the individual flexible video segment, wherein the individual flexible video segment has a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span from the minimum segment duration to the maximum segment duration

Claim5 recites the system of claim 1, wherein the flexible portion of the video content is determined based on an interest curve.
Claim20 recites e system of claim 19, wherein:

the flexible portion of the video content included in the individual flexible video
segment is characterized by a minimum segment duration and a maximum segment
duration;





the variable start point and/or the variable end point of the individual flexible
video segment enables the individual flexible video segment to span from the minimum
segment duration to the maximum segment duration; 


and a given flexible portion of the video content of the given flexible video segment
selected for inclusion in the video summary is determined based on an interest curve for
the video content.


Claims 1-2, 4-11, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 4-6, 8-10, 12-15, 17-18 of U.S. Patent No. 11,398,093. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the present application.

Patent No. 11,398,093
Application No. 17/845,866
Claim1 recites a system that creates video summaries, the system comprising:
one or more physical processors configured by machine-readable instructions to:
access video information defining video content, the video content having
a progress length, the video content including highlight moments at different
moments within the progress length;
determine flexible video segments for generation of a video summary based on the highlight moments, a duration allocated to the video content for generating the video summary, an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the flexible portion of the video content characterized by a minimum segment duration and a maximum segment duration, the minimum segment duration
corresponding to a smallest portion of the video content to be included within the
individual flexible video segment, the maximum segment duration corresponding
to a largest portion of the video content to be included within the individual flexible video segment, wherein the individual flexible video segment has a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span from the minimum segment duration to the maximum segment duration;
select one or more of the flexible video segments based on the duration allocated to the video content and one or more of the minimum segment duration and/or the maximum segment duration of the selected 
flexible video segments;
and generate the video summary including the selected flexible video segments.
Claim1 recites a system for creating video summaries, the system comprising:
one or more physical processors configured by machine-readable instructions to:
access video information defining video content, the video content having
a progress length, the video content including highlight moments at different
moments within the progress length;
determine flexible video segments for generation of a video summary based on the highlight moments, an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the individual flexible video segment having a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span different segment durations;













select one or more of the flexible video segments based on a duration of the video summary to be generated from the video content and the different segment durations of the flexible video segments; 

and generate the video summary including the one or more selected flexible video segments.
Claim1 recites,…;
the flexible portion of the video content characterized by a minimum segment duration and a maximum segment duration, the minimum segment duration
corresponding to a smallest portion of the video content to be included within the
individual flexible video segment, the maximum segment duration corresponding
to a largest portion of the video content to be included within the individual flexible video segment, wherein the individual flexible video segment has a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span from the minimum segment duration to the maximum segment duration.
Claim2 recites the system of claim 1, wherein the flexible portion of the video content included in the individual flexible video segment is characterized by a minimum segment duration and a maximum segment duration, the variable start point and/or the variable end point of the individual flexible video segment enables the individual flexible video segment to span from the minimum segment duration to the maximum segment duration.
Claim3 recites the system of claim 1, wherein a musical track provides an accompaniment for the video summary, and the duration allocated to the video content is determined based on the musical track.
Claim4 recites the system of claim 1, wherein a musical track provides an accompaniment for the video summary, and the duration of the video summary to be generated from the
video content is determined based on a length the musical track.
Claim4 recites the system of claim 3, wherein the duration allocated to the video content is determined further based on syncing of the musical track to the video content.
Claim5 recites the system of claim 4, wherein a given segment duration of a given flexible video segment included in the video summary is determined based on syncing of the given flexible video segment to the musical track.
Claim5 recites the system of claim 1, wherein the flexible portion of the video content is determined based on an interest curve.
Claim6 recites he system of claim 1, wherein a given flexible portion of the video content of a given flexible video segment included in the video summary is determined based on an interest curve for the video content.
Claim6 recites the system of claim 1, wherein the highlight moments include one or more manual highlight moments and one or more automatic highlight moments.
Claim7 recites the system of claim 1, wherein the highlight moments include one or more
manual highlight moments and one or more automatic highlight moments.
Claim8 recites the system of claim 6, wherein the selection of the one or more of the flexible video segments prioritizes inclusion of greater number of the one or more manual highlight moments within the video summary.
Claim8 recites the system of claim 7, wherein the selection of the one or more of the flexible video segments prioritizes inclusion of greater number of the one or more manual highlight moments than number of the one or more automatic highlight moments within the video summary.
Claim9 recites the system of claim 1, wherein the one or more physical processors are further configured by the machine-readable instruction to: 
identify a first set of highlight moments, the first set of highlight moments corresponding to a first set of flexible video segments, the first set of flexible video segments characterized by a total maximum segment duration; 
determine that the total maximum segment duration is shorter than the duration allocated to the video content; 

and responsive to the determination that the total maximum segment duration is shorter than the duration allocated to the video content, identify a second set of highlight moments.
Claim9 recites the system of claim 1, wherein the one or more physical processors are further configured by the machine-readable instruction to:
identify a first set of highlight moments, the first set of highlight moments corresponding to a first set of flexible video segments, the first set of flexible video segments characterized by a total maximum segment duration;
determine that the total maximum segment duration is shorter than the duration of the video summary to be generated from the video content;
and responsive to the determination that the total maximum segment duration is shorter than the duration of the video summary to be generated from the video content, identify a second set of highlight moments.
Claim10 recites a method for creating video summaries, the method performed by a computing system including one or more physical processors, the method comprising: accessing, by the computing system, video information defining video content, the video content having a progress length, the video content including highlight moments at different moments within the progress length; 
determining, by the computing system, flexible video segments for generation of a video summary based on the highlight moments, a duration allocated to the video content for generating the video summary, an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the flexible portion of the video content characterized by a minimum segment duration and a maximum segment duration, the minimum segment duration corresponding to a smallest portion of the video content to be included within the individual flexible video segment, and the maximum segment duration corresponding to a largest portion of the video content to be included within the individual flexible video segment, wherein the individual flexible video segment has a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span from the minimum segment duration to the maximum segment duration; 
selecting, by the computing system, one or more of the flexible video segments based on the duration allocated to the video content and one or more of the minimum segment duration and/or the maximum segment duration of the selected flexible video segments; 
and generating, by the computing system, 
the video summary including the selected 
flexible video segments.
Claim10 recites a method for creating video summaries, the method performed by a computing system including one or more physical processors, the method comprising:
accessing, by the computing system, video information defining video content, the video content having a progress length, the video content including highlight moments at different moments within the progress length 

determining, by the computing system, flexible video segments for generation of
a video summary based on the highlight 
moments, an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the individual flexible video segment having a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span different segment durations;












selecting, by the computing system, one or more of the flexible video segments
based on a duration of the video summary to be generated from the video content and
the different segment durations of the flexible video segments; 


and generating, by the computing system, the video summary including the one or
more selected flexible video segments.
Claim10 recites …;
the flexible portion of the video content characterized by a minimum segment duration and a maximum segment duration, the minimum segment duration corresponding to a smallest portion of the video content to be included within the individual flexible video segment, and the maximum segment duration corresponding to a largest portion of the video content to be included within the individual flexible video segment, wherein the individual flexible video segment has a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span from the minimum segment duration to the maximum segment duration; 
Claim11 recites the method of claim 10, wherein the flexible portion of the video content included in the individual flexible video segment is characterized by a minimum segment duration and a maximum segment duration, the variable start point and/or the variable end point of the individual flexible video segment enables the individual flexible video segment to span from the minimum segment duration to the maximum segment duration.
Claim12 recites the method of claim 10, wherein a musical track provides an accompaniment for the video summary, and the duration allocated to the video content is determined based on the musical track.
Claim13 recites the method of claim 10, wherein a musical track provides an accompaniment for the video summary, and the duration of the video summary to be generated from the video content is determined based on a length of the musical track.
Claim13 recites the method of claim 12, wherein the duration allocated to the video content is determined further based on syncing of the musical track to the video 
content.
Claim14 recites the method of claim 13, wherein a given segment duration of a given flexible video segment included in the video summary is determined based on syncing of the given flexible video segment to the musical track.
Claim14 recites the method of claim 10, wherein the flexible portion of the video content is determined based on an interest curve.
Claim15 recites the method of claim 10, wherein a given flexible portion of the video content of a given flexible video segment included in the video summary is determined based on an interest curve for the video content.
Claim15 recites the method of claim 10, wherein the highlight moments include one or more manual highlight moments and one or more automatic highlight moments.
Claim16 recites the method of claim 10, wherein the highlight moments include one or more manual highlight moments and one or more automatic highlight moments.
Claim17 recites the method of claim 15, wherein selecting the one or more of the flexible video segments prioritizes inclusion of greater number of the one or more manual highlight moments within the video summary.
Claim17 recites the method of claim 16, wherein selecting the one or more of the flexible video segments prioritizes inclusion of greater number of the one or more manual highlight moments than number of the one or more automatic highlight moments within the video summary.
Claim18 recites the method of claim 10, further comprising:
 identifying, by the computing system, a first set of highlight moments, the first set of highlight moments corresponding to a first set of flexible video segments, the first set of flexible video segments characterized by a total maximum segment duration; determining, by the computing system, that the total maximum segment duration is shorter than the duration allocated to the video content; 

and responsive to determining that the total maximum segment duration is shorter than the duration allocated to the video content, identifying, by the computing system, a second set of highlight moments.
Claim18 recites the method of claim1, further comprising:
identifying, by the computing system, a first set of highlight moments, the first set of highlight moments corresponding to a first set of flexible video segments, the first set of flexible video segments characterized by a total maximum segment duration;
determining, by the computing system, that the total maximum segment duration is shorter than the duration of the video summary to be generated from the video content; 
and responsive to determining that the total maximum segment duration is shorter
than the duration of the video summary to be generated from the video content, identifying, by the computing system, a second set of highlight moments.
Claim1 recites a system that creates video summaries, the system comprising:
one or more physical processors configured by machine-readable instructions to:
access video information defining video content, the video content having
a progress length, the video content including highlight moments at different
moments within the progress length;
determine flexible video segments for generation of a video summary based on the highlight moments, a duration allocated to the video content for generating the video summary, an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the flexible portion of the video content characterized by a minimum segment duration and a maximum segment duration, the minimum segment duration
corresponding to a smallest portion of the video content to be included within the
individual flexible video segment, the maximum segment duration corresponding
to a largest portion of the video content to be included within the individual flexible video segment, wherein the individual flexible video segment has a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span from the minimum segment duration to the maximum segment duration;
select one or more of the flexible video segments based on the duration allocated to the video content and one or more of the minimum segment duration and/or the maximum segment duration of the selected 
flexible video segments;








and generate the video summary including the selected flexible video segments.
Claim3 recites the system of claim 1, wherein a musical track provides an accompaniment for the video summary, and the duration allocated to the video content is determined based on the musical track.
Claim4 recites the system of claim 3, wherein the duration allocated to the video content is determined further based on syncing of the musical track to the video content.
Claim19 recites a system for creating video summaries, the system comprising:
one or more physical processors configured by machine-readable instructions to:
access video information defining video content, the video content having
a progress length, the video content including highlight moments at different
moments within the progress length;
determine flexible video segments for generation of a video summary based on the highlight moments, an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the individual flexible video segment having a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span different segment durations; 













select one or more of the flexible video segments based on a duration of the video summary to be generated from the video content and the different segment durations of the flexible video segments, the duration of the video summary to be generated from the video content determined based on a length of a musical track to provide accompaniment for the video summary, wherein a given segment duration of a given flexible video segment selected for inclusion in the video summary is determined based on syncing of the given flexible video
segment to the musical track; 
and generate the video summary including the one or more selected flexible video segments.
Claim1 recites…; an individual flexible video segment including one or more of the highlight moments and a flexible portion of the video content, the flexible portion of the video content characterized by a minimum segment duration and a maximum segment duration, the minimum segment duration
corresponding to a smallest portion of the video content to be included within the
individual flexible video segment, the maximum segment duration corresponding
to a largest portion of the video content to be included within the individual flexible video segment, wherein the individual flexible video segment has a variable start point and/or a variable end point within the progress length to enable the individual flexible video segment to span from the minimum segment duration to the maximum segment duration;
Claim5 recites the system of claim 1, wherein the flexible portion of the video content is determined based on an interest curve.
Claim20 recites e system of claim 19, wherein:

the flexible portion of the video content included in the individual flexible video
segment is characterized by a minimum segment duration and a maximum segment
duration;

the variable start point and/or the variable end point of the individual flexible
video segment enables the individual flexible video segment to span from the minimum
segment duration to the maximum segment duration; 





and a given flexible portion of the video content of the given flexible video segment
selected for inclusion in the video summary is determined based on an interest curve for
the video content.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484